Citation Nr: 0631847	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  05-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

[The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for bilateral knee disabilities and entitlement 
to service connection for bilateral hand disabilities is the 
subject of a separate decision of the Board.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978, February 1982 to February 1986, and 
September 1990 to August 1991.  He also had service in the 
Army Reserve including active duty for training and inactive 
duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In May 2006, the veteran appeared 
before the undersigned at a video conference hearing.  The 
transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in multiple 
rating decisions, the most recent of which was in January 
1997; a notice of disagreement was not received to initiate 
an appeal from these determinations.

2.  Evidence received since the January 1997 rating decision 
is neither cumulative nor redundant of evidence previously 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The evidence submitted since the January 1997 rating 
decision is new and material and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for PTSD.  He 
essentially contends that this disability is the result of 
his active duty service, from September 1990 to August 1991, 
during the Persian Gulf War.  

A review of the claims file reveals that a claim by the 
veteran for entitlement to service connection for PTSD was 
denied by rating decisions dated in January 1996 and October 
1996 based upon findings that there was no confirmed 
diagnosis of PTSD and a verified or verifiable stressor had 
not been provided.  Thereafter, a January 1997 rating 
decision notes that a December 1996 report of VA examination 
includes a diagnosis PTSD; however, the denial of service 
connection for PTSD was confirmed and continued based on the 
finding that a verified or verifiable stressor had not been 
provided.  The veteran was advised of these determinations 
and furnished notice of appellate rights and procedures; 
however, a timely notice of disagreement was not received to 
initiate an appeal.  Accordingly, these decisions became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

However, if new and material evidence is presented or 
secured with respect to a claim that has been denied, VA 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence already of record at the time of 
the last prior final denial of the claim sought to be 
opened.  It must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that in the March 2004 rating decision, the 
RO explained that it had reopened the veteran's claim for 
PTSD based on new and material evidence, but denied the 
claim on the merits.  However, the Board has jurisdictional 
responsibility to determine whether a claim previously 
denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  Accordingly, the Board must initially 
determine on its own whether there is new and material 
evidence to reopen the claim for service connection for PTSD 
before proceeding to the merits on appeal.

In this case, the Board finds that new and material evidence 
within the meaning of 38 C.F.R. § 3.156(a) has been received 
since the January 1997 rating decision.  Specifically, 
during his May 2006 video conference hearing the veteran 
recalled that he was exposed to SCUD missile attacks while 
stationed in Dhahran and King Khalid City, Saudi Arabia.  He 
further recalled that, when his unit was moving north into 
Kuwait, they came upon an Iraqi convoy which had been blown 
up and he witnessed many casualties.  This evidence provides 
details with respect to the veteran's claimed in-service 
stressors which could possibly be verified.  Accordingly, 
the evidence relates to an unestablished fact necessary to 
substantiate the PTSD claim and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  As new and material evidence has been received, 
the claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108.  To this extent only, the benefit sought 
on appeal is granted.

Inasmuch as the claim for service connection for PTSD has 
been reopened, the Board must consider the merits of the 
claim.  The next step for the Board in this case is to 
assess the new and material evidence in the context of the 
other evidence of record and make new factual 
determinations.  On review, the Board finds that additional 
development is needed.  Accordingly, a thorough discussion 
of the application of the duties to notify and assist is not 
necessary at this time.


ORDER

New and material evidence having been received, the 
veteran's claim of entitlement to service connection for 
PTSD is reopened.  The appeal is granted to this extent 
only.


REMAND

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(2000).  Where a determination is made that the veteran did 
not engage in combat with the enemy, or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the 
alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
such cases, the record must contain corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
See West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that the fact that a veteran, who had noncombat 
military occupational specialty, who was stationed with a 
unit that was present while enemy attacks occurred would 
strongly suggest that he was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  A stressor need not be corroborated in every detail.  
Suozzi v. Brown, 10 Vet. App. 307 (1997).  Corroboration of 
the veteran's personal participation in those events is 
unnecessary.  Pentecost v. Principi, at 128.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, for the period of 
service during which his alleged stressful incidents 
occurred, reflects that his primary specialty was "material 
control and accounting specialist."  There is no notation to 
reflect that the veteran received any decorations or medals 
which indicate involvement in combat.  The veteran served in 
the Southwest Asia theater of operations from October 1990 
to July 1991.  

The veteran underwent a VA PTSD examination in December 1996 
and a diagnosis of PTSD was provided.  The examiner noted 
that the veteran's self report supports this diagnosis; 
however, objective testing does not.  VA outpatient 
treatment records reflect diagnosis of and treatment for 
PTSD.

The veteran's alleged stressful incidents include exposure 
to SCUD missile attacks while stationed in Dhahran and King 
Khalid City, Saudi Arabia, and witnessing casualties when 
traveling north into Kuwait.  An attempt to verify the 
veteran's alleged stressors has not been accomplished.  

The veteran's service medical and personnel records for his 
period of service from September 1990 to August 1991, the 
period of service during which his stressful incidents 
occurred, have not been obtained and are not available for 
review.  In November 2005, in response to RO requests for 
information, the National Personnel Records Center (NPRC) 
indicated that the veteran's records had not been received 
and the inquiry was referred to the United States Human 
Resources Command.  In addition, it was noted that the 
service departments send military health records to the VA 
Records Management Center for maintenance and, if a VA claim 
is filed, the records are sent to the VA RO which serves the 
veteran's local area.  

Accordingly, in May 2006, the RO requested copies of the 
veteran's service medical and personnel records from the 
United States Human Resources Command.  However, there is no 
evidence to suggest that a response from the United States 
Human Resources Command to this request for information has 
been received.

In an attempt to avoid duplication of efforts, the Board 
points out that the veteran's service medical and personnel 
records for his period of service from September 1990 to 
August 1991 are also requested in connection with his 
contemporaneous claims for service connection for bilateral 
knee disabilities and bilateral hand disabilities which are 
the subject of a separate decision of the Board.  

Upon consideration of the foregoing, the Board finds the 
evidence sufficient to warrant an attempt to verify the 
veteran's alleged stressors and, if such stressors are 
verified, a VA examination to confirm the propriety of the 
diagnosis of PTSD by a psychiatrist and to assess whether 
that diagnosis is related to the verified in-service 
incidents.  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Make as many attempts as necessary 
to obtain the veteran's complete service 
medical and personnel records.  Efforts 
to obtain such records should include 
obtaining a response from the United 
States Human Resources Command, 
contacting VA Records Management Center, 
and a determination as to whether the 
requested records are already located at 
the RO.  All efforts should be 
documented in the claims folder.

2.  After the above development is 
completed, review the claims file and 
prepare a summary of the claimed 
stressors based on a review of all 
pertinent documents and the veteran's 
statements regarding stressors.  This 
summary, all stressor statements, the 
veteran's DD Form 214, and his service 
personnel records, along with any other 
supporting documents, should be 
submitted to the United States Army and 
Joint Services Records Research Center 
(JSRRC) for verification.  JSRRC should 
be asked to verify the stressors and to 
furnish any official history or logs 
pertaining to any unit with which the 
veteran served as well as any unit to 
which his unit was attached during the 
time period of his alleged stressors.  
Any additional development recommended 
by that office should be accomplished by 
the.

3.  If a stressor is verified, the 
veteran should be scheduled for a VA 
examination by an appropriate specialist 
to determine whether his psychiatric 
symptoms support a diagnosis of PTSD 
and, if so, whether PTSD is related to a 
confirmed stressor in service.  The 
examiner should specifically state 
whether or not the veteran meets each 
element of a diagnosis of PTSD pursuant 
to DSM-IV.

4.  Thereafter, review the claims file 
and determine if service connection for 
PTSD is warranted.  If the benefit 
sought remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  After the veteran is afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


